  Case 18-29832        Doc 26      Filed 01/18/19 Entered 01/18/19 14:10:51          Desc Main
                                    Document     Page 1 of 10


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )      Case No.: 18-29832
       Carmen M D'Zela                        )
                                              )      Chapter 13
                                              )
                                              )      Judge: Carol A. Doyle
                       Debtor(s)              )




TO: Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603;

See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on January 18, 2019.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 18-29832   Doc 26   Filed 01/18/19 Entered 01/18/19 14:10:51   Desc Main
                              Document     Page 2 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       American Medical Collections
                       4 Westchester Plaza Bldg 4
                       Elmsford, NY 10523


                       Amex
                       Correspondence/Bankruptcy
                       Po Box 981540
                       El Paso, TX 79998


                       Ann & Robert Lurie
                       Po Box 4051
                       Carol Stream, IL 60197


                       Armor Systems Corporation
                       1700 Kiefer Drive
                       Suite 1
                       Zion, IL 60099


                       Blitt and Gaines
                       661 GLENN AVE
                       Wheeling, IL 60090


                       Catherine Cook School
                       226 W Schiller St
                       Chicago, IL 60610


                       Certified Services Inc
                       Attn: Bankruptcy Dept
                       1300 N Skokie Highway Suite 103a
                       Gurnee, IL 60031


                       Childrens Surgical Foundation
                       737 N Michigan Ave. Ste. 1650
                       Chicago, IL 60611


                       Client Servcies
                       3451 Harry S Truman Blvd.
                       Saint Charles, MO 63301


                       Diversified Consultants, Inc.
                       Attn: Bankruptcy
                       Po Box 551268
                       Jacksonville, FL 32255
Case 18-29832   Doc 26   Filed 01/18/19 Entered 01/18/19 14:10:51   Desc Main
                          Document     Page 3 of 10


                   Harris & Harris
                   Att: Bankruptcy
                   111 West Jackson Blvd. Ste 400
                   Chicago, IL 60604


                   Home Depot Credit Services
                   Att. Bankruptcy
                   PO Box 9001030
                   Louisville, KY 40290


                   ICS Collection Service
                   PO Box 1010
                   Tinley Park, IL 60477


                   Illinois Department of Revenue
                   PO BOX 64338
                   Chicago, IL 60664


                   Illinois Dept. of Revenue
                   Bankruptcy Section
                   PO Box 64338
                   Chicago, IL 60664


                   Illinois Dept. of Revenue
                   Po Box 19035
                   Springfield, IL 62794


                   Internal Revenue Service
                   c/o Centralized Insolvency Operatio
                   Post Office Box 7346
                   Philadelphia, PA 19101-7346


                   Lincoln Park OBGYN
                   Po Box 578220
                   Chicago, IL 60657


                   Lionel Girardin
                   327 Kilpatrick Ave.
                   Wilmette, IL 60091


                   Medical Recovery Specialists
                   Att: Bankrutpcy
                   2250 E Devon Ave.
                   Des Plaines, IL 60018
Case 18-29832   Doc 26   Filed 01/18/19 Entered 01/18/19 14:10:51   Desc Main
                          Document     Page 4 of 10


                   Midland Funding
                   2365 Northside Dr Ste 300
                   San Diego, CA 92108


                   New Penn Fin., dba Shellpoint Mtg.
                   55 Beattie Place Ste 110
                   Greenville, SC 29601


                   North River Properties, Inc.
                   c/o Registered Agent
                   35 East Wacker Dr. Ste 650
                   Chicago, IL 60601


                   Northriver Properties
                   c/o Nathaniel Lawrence
                   2835 N Sheffield St. 232
                   Chicago, IL 60657


                   Physicians Immediate Care
                   PO Box 8799
                   Carol Stream, IL 60197


                   Portfolio Recovery
                   Po Box 41021
                   Norfolk, VA 23541


                   Quest Diagnostic Center
                   800 Austin St
                   Evanston, IL 60202


                   Rush Copley
                   Att: Bankruptcy
                   PO Box 352
                   Aurora, IL 60507


                   Skokie Family Clinic
                   Att: Bankruptcy
                   8301 Skokie Blvd.
                   Skokie, IL 60077


                   Thorek Memorial Hosptial
                   2727 Paysphere Circle
                   Chicago, IL 60674
Case 18-29832   Doc 26   Filed 01/18/19 Entered 01/18/19 14:10:51   Desc Main
                          Document     Page 5 of 10


                   Transworld Systems Inc.
                   507 Prudential Rd.
                   Horsham, PA 19044


                   United Recovery Systems
                   Att: Bankruptcy
                   PO Box 722929
                   Houston, TX 77272


                   US Bank/RMS CC
                   Attn: Bankruptcy
                   Po Box 5229
                   Cincinnati, OH 45201
                 Case 18-29832                       Doc 26
                                                         25          Filed 01/18/19 Entered 01/18/19 14:10:51
                                                                                                     13:50:38                     Desc Main
                                                                      Document
                                                                       Document PagePage61of
                                                                                           of10
                                                                                              5
 Fill in this information to identify your case:
 Debtor 1               Carmen M D'Zela
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 18-29832                                                                                 have been changed.
                                                                                                                       1.3, 2.3, 3.2, 3.5, 4.4, 5.1, 8.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1075 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 18-29832                       Doc 26
                                                         25           Filed 01/18/19 Entered 01/18/19 14:10:51
                                                                                                      13:50:38                   Desc Main
                                                                       Document
                                                                        Document PagePage72of
                                                                                            of10
                                                                                               5
 Debtor                Carmen M D'Zela                                                               Case number    18-29832


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          Debtor(s) shall submit a copy of their federal income tax return to the Trustee each year, beginning with the
                          tax return for the tax year in which this case was filed, no later than April 20th. The debtor(s) shall tender to
                          the Trustee the amount of any tax refund in excess of $1,200 each year, beginning the year after the plan is
                          confirmed, within 7 days of receipt of the tax refund. Refunds must be received by the Trustee by June 30th
                          of each year.


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $64,500.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate         payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
 Illinois
 Dept. of                                    Personal
 Revenue               $4,532.70             Property                $4,532.70         $0.00           $4,532.70     5.00%           $85.54           $5,132.25

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.

Official Form 113                                                                 Chapter 13 Plan                                              Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 18-29832                       Doc 26
                                                         25          Filed 01/18/19 Entered 01/18/19 14:10:51
                                                                                                     13:50:38                   Desc Main
                                                                      Document
                                                                       Document PagePage83of
                                                                                           of10
                                                                                              5
 Debtor                Carmen M D'Zela                                                           Case number      18-29832

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

 Name of Creditor                                                                Collateral
 New Penn Fin., dba Shellpoint Mtg.                                              1540 N Maplewood Chicago, IL 60622 Cook County

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $6,450.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $33,657.03

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 44.00 % of the total amount of these claims, an estimated payment of $ 15,260.72 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $         0.00    .
Official Form 113                                                              Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 18-29832                       Doc 26
                                                         25          Filed 01/18/19 Entered 01/18/19 14:10:51
                                                                                                     13:50:38                 Desc Main
                                                                      Document
                                                                       Document PagePage94of
                                                                                           of10
                                                                                              5
 Debtor                Carmen M D'Zela                                                               Case number   18-29832

                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Carmen M D'Zela                                                  X
       Carmen M D'Zela                                                       Signature of Debtor 2
       Signature of Debtor 1

       Executed on            January 18, 2019                                         Executed on

 X     /s/ David Cutler                                                         Date     January 18, 2019
       David Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 18-29832                       Doc 26
                                                         25          Filed 01/18/19 Entered 01/18/19 14:10:51
                                                                                                     13:50:38              Desc Main
                                                                      Document
                                                                       Document PagePage10
                                                                                         5 of 5
                                                                                              10
 Debtor                Carmen M D'Zela                                                           Case number   18-29832

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $5,132.25

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $44,107.03

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $15,260.72

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $64,500.00




Official Form 113                                                              Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
